Citation Nr: 0614224	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-17 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In that decision, the RO granted 
entitlement to service connection for diabetes mellitus, 
evaluated as 20 percent disabling.

The June 2002 rating decision denied entitlement to service 
connection for residuals of a head injury, and the veteran 
filed a notice of disagreement with that decision in July 
2002.  In the veteran's May 2004 substantive appeal, however, 
he only appealed the issue of a higher initial rating for 
diabetes mellitus.  Consequently, the only issue before the 
Board is as listed on the title page of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is required to restrict his diet to manage 
insulin-dependent diabetes. 



CONCLUSION OF LAW

Criteria for an initial rating higher than 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.119, Diagnostic Code 
7913 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In letters dated in October 2000 and November 2001, VA 
notified the veteran of the information and evidence needed 
to demonstrate entitlement to service connection for diabetes 
mellitus as well as entitlement to an increased rating for a 
service-connected disability.  The letters identified what 
part of that evidence the veteran was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters also generally 
advised the veteran to submit any additional information 
related to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).  The veteran was not given notice of 
the information and evidence needed to demonstrate the 
effective date of an award; however, the Board finds that the 
lack of notice is not prejudicial in this case because VA 
assigned the earliest permissible effective date for service 
connection for diabetes mellitus.  Thus, the Board finds that 
the veteran was effectively notified of the information and 
evidence necessary to substantiate and complete his claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA provided the veteran 
VCAA notice in October 2000 and November 2001, prior to the 
June 2002 AOJ decision on appeal.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  To evaluate the level of disability, VA must 
consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).   Where entitlement to compensation has been 
established and the veteran appeals for a higher initial 
disability rating, VA will also analyze the severity of the 
veteran's disability from the time of the initial rating to 
the time of review.  VA will specifically consider whether 
separate "staged" ratings for different periods of time are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Diagnostic Code 7913 allows for the assignment of ratings 
based on diabetes mellitus.  See 38 C.F.R. § 4.119.  Under 
Diagnostic Code 7913, a 60 percent rating is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month, plus complications that would not be 
compensable if separately evaluated.  A 40 percent rating is 
assigned for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities.  A 20 percent 
rating is assigned for diabetes mellitus requiring insulin 
and a restricted diet or an oral hypoglycemic agent and a 
restricted diet.  

The veteran has a history of poorly controlled diabetes 
mellitus, treated with oral medications and daily insulin.  
Private and VA physicians have urged the veteran to monitor 
carbohydrate intake to manage blood sugar levels.  They have 
also encouraged the veteran to engage in regular aerobic 
exercise and regulate fat, cholesterol, sodium, and caloric 
intake to address obesity, hypertension, and 
hypercholesterolemia.  In September 2003, a VA examiner noted 
that veteran experienced no limitation of activity 
specifically attributable to diabetes.  The veteran stated 
that he received treatment for diabetes once every two 
months.  

The veteran is entitled to a 20 percent rating under 
Diagnostic Code 7913 because he is required to use insulin 
and restrict his diet to control diabetes mellitus.  The 
veteran is not entitled to a higher rating under Diagnostic 
Code 7913 because there is no medical evidence that he is 
required to regulate his activity to control blood sugar 
levels.  Although the veteran alleges that he avoids 
strenuous activity, a VA examiner noted no physical 
limitation specifically attributable to diabetes.  Therefore, 
the veteran's condition does not satisfy all of the elements 
of a 40 percent rating under Diagnostic Code 7913, and his 
disability picture more nearly approximates the criteria for 
a 20 percent rating.  See 38 C.F.R. § 4.7.

In a March 2004 statement, David Maslen, M.D., stated that 
the veteran's condition satisfied criteria for a 40 percent 
rating for diabetes mellitus.  The physician did not identify 
the basis of that assertion, and he did not reference any 
objective evidence indicating that the veteran's condition is 
more severe than indicated in medical records.  Consequently, 
because the Board cannot reconcile the physician's opinion 
with the objective medical evidence, the Board finds that the 
opinion does not provide probative evidence of the severity 
of the veteran's condition sufficient to override evidence of 
record.    

Complications of diabetes mellitus are evaluated separately 
under appropriate diagnostic codes.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note 1.  There is no medical evidence 
that the veteran experiences any complications related to 
diabetes mellitus.  In September 2003, a VA examiner 
diagnosed moderately controlled diabetes with no evidence of 
end organ damage or other diabetic complications.  The 
examiner noted that the veteran did not have a history of 
foot ulcers, kidney problems, or diabetic nephropathy, and 
the examiner found that hypertension and chronic migraines 
were not related to diabetes.  

In November 2000, the veteran alleged that physicians advised 
him that erythema of his right lower leg was related to 
diabetes; however, there is no medical evidence of a 
relationship between the veteran's various skin complaints 
and diabetes.  In November 2001, a VA physician noted 
evidence of mild, non-proliferative diabetic retinopathy; 
however, there was no evidence of retinopathy during a 
January 2004 eye examination, and the veteran denied 
experiencing any eye problems during a November 2004 
examination.  In June 2002, a VA physician noted potential 
evidence of sexual dysfunction related to fluctuating doses 
of medications prescribed to treat diabetic and psychiatric 
symptoms.  Despite that opinion, during a September 2003 VA 
examination, the veteran denied any problems with erectile 
dysfunction.  In June 2004, a diabetes-sensory foot 
examination was abnormal, and in November 2004, a visual 
examination revealed maceration between the veteran's toes; 
however the veteran denied any foot complaints during the 
November 2004 examination, and neither physician diagnosed 
peripheral neuropathy.  Consequently, there is no medical 
evidence of any diagnosed complications associated with 
diabetes to warrant evaluation under a different diagnostic 
code or as part of the diabetic process under Diagnostic Code 
7913.  

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  The veteran alleges that he has not worked for 
several years, and he was granted entitlement to a total 
rating based on individual unemployability caused by post-
traumatic stress disorder.  Yet there is no evidence 
indicating that diabetes mellitus contributes to the 
veteran's unemployability.  In addition, there is no evidence 
that the veteran has been hospitalized for his disability or 
that he experiences any exceptional limitation due to 
diabetes beyond that contemplated in the schedule of ratings.  

The Board appreciates that the veteran experiences 
limitations associated with his medical and dietary regimen 
that may affect his employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings, and any assignment of a 
compensable rating is recognition of that loss.   See 38 
C.F.R. § 3.321; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  See also 38 C.F.R. § 4.1 ("the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  Consequently, the Board finds that the 
evaluation assigned in this decision adequately reflects the 
veteran's clinically established impairments, and a rating 
higher than 20 percent for diabetes mellitus is denied.


ORDER

An initial rating higher than 20 percent for diabetes 
mellitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


